United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-395
Issued: June 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 6, 2006 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated March 9, 2006 denying her claim for wage-loss
compensation. She also filed a timely appeal of an Office nonmerit decision dated
November 14, 2006 denying her request for reconsideration. Pursuant 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over both the merits of this case.
ISSUES
The issues are: (1) whether appellant has established entitlement to compensation for
wage loss for the period March 19, 2002 through August 30, 2004; and (2) whether the Office
properly denied appellant’s request for further review of the merits of her claim pursuant to
5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case was before the Board on a prior appeal.1 The facts and the history of the case
are contained in the Board’s prior decision and are incorporated herein by reference. On
April 17, 2002 appellant, then a 74-year-old clerk, filed a traumatic injury claim alleging that on
March 19, 2002 she aggravated a preexisting back subluxation while carrying empty buckets and
lifting boxes, which caused pain in her shoulder and back. The Office accepted the claim for a
thoracic subluxation. Appellant stopped work on March 21, 2002.2 She filed a recurrence claim
on July 24, 2002 and a claim for wage-loss compensation (Form CA-7) for the period March 20
to June 19, 2002. By decision dated October 29, 2002, the Office denied appellant’s claim for
recurrence of disability. On August 22, 2003 the Board found the evidence insufficient to
support appellant’s claimed period of disability and affirmed the October 29, 2002 Office
decision.
On January 18, 2005 the Office received an August 31, 2004 report by Dr. Richard E.
Rattay, appellant’s treating Board-certified orthopedic surgeon, who diagnosed “impingement
pathology with supraspinatus and subscapularis tendinisis, possible even partial rotator cuff tear”
based upon review of reports and a magnetic resonance imaging (MRI) scan. Dr. Rattay
attributed appellant’s shoulder pain, disuse dysfunction and other problems to the two
employment injuries sustained on March 19, 2002. He opined that appellant sustained a
permanent injury as a result of her employment injury, “which consists of progressive left
shoulder arthritic change, probable labral tear, partial rotator cuff tear and impingement
syndrome.” Dr. Rattay also opined that appellant “has a loss of use of her left arm at or above
the shoulder level and has constant pain” including “loss of wage-earning capacity due to disuse
and dysfunction of her left shoulder.”
On April 29, 2005 the Office accepted appellant’s claim for dislocated thoracic vertebra,
not to exceed May 31, 2002, left shoulder osteoarthrosis, left shoulder adhesive capsulitis and
left shoulder enthesopathy.3 On May 5, 2005 appellant filed a claim for wage-loss compensation
for the period March 21, 2002 to the present.
On August 9, 2005 Dr. Rattay diagnosed severe degenerative joint disease of the left
shoulder. He opined that appellant was unable to use her left arm or shoulder for any work
activity.
The Office paid appellant wage-loss compensation for the period August 31, 2004 to
November 26, 2005 and subsequently placed her on the periodic rolls for temporary total
disability.

1

Docket No. 03-713 (issued August 22, 2003).

2

The employing establishment terminated her employment effective June 14, 2002 because she was absent
without leave (AWOL) following the work injury for an extended period of time.
3

The Office issued a decision vacating prior decisions denying appellant’s claim for a shoulder condition.

2

On January 24, 2006 the Office received additional medical and factual evidence from
appellant. In a July 31, 2002 report Dr. Pamela Maben, a treating Board-certified internist,
diagnosed tendinitis, chronic back pain and sleep apnea. She noted that appellant had not been
released to go back to work until June 19, 2002 due to her medical problems. The Office also
received a billing statement for chiropractor treatment received March 22 to June 10, 2002 and a
billing statement by Dr. Howard A. Aks, a treating Board-certified anesthesiologist with a
subspecialty in pain medication, for treatment given on June 4 and 18, 2002.
In a letter dated January 31, 2006, the Office informed appellant that the medical
evidence of record was insufficient to support her claim for wage-loss compensation due to her
thoracic spine and shoulder injuries for the period March 19, 2002 through August 30, 2004.
The Office advised appellant as to the medical information to submit. She submitted reports
dated March 26, 2001, April 1 and June 10, 2002 from Dr. Carlos Bateman, a chiropractor, who
released appellant to work effective April 1, 2002 and noted that appellant could not lift more
than 20 pounds. On June 10, 2002 Dr. Bateman released appellant to light-duty work effective
June 11, 2002 with restrictions of no lifting more than 20 pounds.
In a report dated March 4, 2006, Dr. Rattay stated that appellant was disabled from work
for the period March 2004 through August 31, 2004.
By decision dated March 9, 2006, the Office awarded 8 hours of continuation of pay for
April 1 and May 1, 2002 and 76 hours of compensation for medical appointments during the
period May 3, 2002 to August 12, 2004. The Office denied appellant’s request for wage-loss
compensation for the remaining disability claimed between March 19, 2002 to August 30, 2004
on the grounds that the record was devoid of any supporting medical evidence.
On October 10, 2006 the Office received appellant’s reconsideration requests dated
August 25 and September 1, 2006 containing arguments that were previously considered by the
Office.
By decision dated November 14, 2006, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence.5
For each period of disability claimed, the employee has the burden of establishing that she was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
causes an employee to become disabled for work and the duration of that disability, are medical
issues that must be proved by a preponderance of probative and reliable medical opinion
4

5 U.S.C. §§ 8101-8193.

5

See Amelia S. Jefferson, 57 ECAB ___ (Docket No. 04-568, issued October 26, 2005); see also Nathaniel
Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968).
6

See Amelia S. Jefferson, supra note 5. See also David H. Goss, 32 ECAB 24 (1980).

3

evidence.7 The Board will not require the Office to pay compensation for disability in the
absence of medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so, would essentially allow an employee to self-certify their
disability and entitlement to compensation.8
Under the Act the term “disability” means incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.9 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.10 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.11 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.12
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).13 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.14
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for dislocated thoracic vertebra, not to exceed
May 31, 2002, left shoulder osteoarthrosis, left shoulder adhesive capsulitis and left shoulder
enthesopathy. She filed a claim for wage-loss compensation for the period March 19, 2002
through August 30, 2004. The Office advised appellant that she must support her disability for
work with medical evidence. In order to establish disability for the period March 19, 2002
through August 30, 2004, appellant must submit rationalized medical evidence demonstrating
that she was disabled for work due to her employment injury. The Office found that appellant
7

See Edward H. Horton, 41 ECAB 301 (1989).

8

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

S.M., 58 ECAB ___ (Docket No. 06-536, issued November 24, 2006); Bobbie F. Cowart, 55 ECAB 746 (2004);
Conard Hightower, 54 ECAB 796 ( 2003); 20 C.F.R. § 10.5(f).
10

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

11

Merle J. Marceau, 53 ECAB 197 (2001).

12

Bobby W. Hornbuckle, 38 ECAB 626 (1987).

13

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

14

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

4

was entitled to compensation for 8 hours of continuation of pay for April 1 and May 1, 2002 and
76 hours of compensation for medical appointments during the period May 3, 2002 to
August 12, 2004. The issue is whether appellant submitted sufficient medical evidence to
establish her disability for the remaining dates during the period March 19, 2002 through
August 30, 2004.
Appellant submitted a July 31, 2002 report by Dr. Maben; a March 4, 2006 report by
Dr. Rattay; reports dated March 26, 2001, April 1 and June 10, 2002 by Dr. Bateman; a
chiropractor; a June 5, 2002 MRI scan of the left shoulder; a May 12, 2002 thoracic spine x-ray
interpretation; and a June 4, 2002 report by Dr. Aks. Dr. Maben diagnosed tendinitis, chronic
back pain and sleep apnea. She indicated that appellant was not released to work until June 19,
2002 due to her medical problems. Dr. Maben’s opinion is insufficient to show that appellant
was disabled from March 19 to June 19, 2002 as the Office has not accepted the conditions of
tendinitis and chronic back pain and the opinion did not address causal relationship, which would
have assisted appellant in meeting her burden of proving the causal nexus.
The record contains reports dated August 31, 2004 and August 9 and March 4, 2006 by
Dr. Rattay. In the August 31, 2004 report, he diagnosed “impingement pathology with
supraspinatus and subscapularis tendinitis, possible even partial rotator cuff tear” due to her
March 19, 2002 employment injury, Dr. Rattay opined that appellant “has a loss of use of her left
arm at or above the shoulder level and has constant pain” including “loss of wage-earning
capacity due to disuse and dysfunction of her left shoulder.” Dr. Rattay diagnosed severe
degenerative joint disease of the left shoulder in his August 9, 2005 report. He opined that
appellant was unable to use her left arm or shoulder for any work activity. In the March 4, 2006
report, Dr. Rattay stated that appellant was totally disabled for the period March 19, 2002
through August 31, 2004. The August 31, 2004 and August 9, 2006 reports are insufficient to
support appellant’s claim that she was totally disabled as he did not address the issue of whether
appellant was totally disabled from working and why. The August 31, 2004 report was silent as
to the issue of disability while the August 9, 2005 report merely noted that appellant was unable
to use her left shoulder or arm for any work activity. In a March 4, 2006 report, Dr. Rattay states
that appellant was totally disabled for the period March 19, 2002 through August 30, 2004 with
no diagnosis or explanation supporting his conclusion that appellant was totally disabled for this
period. These reports do not provide any explanation as to why appellant’s accepted
employment injuries prevented her from performing the duties her position for the period
March 19, 2002 through August 30, 2004.15 The Board has held that a medical report is of
limited probative value on a given medical question if it is unsupported by medical rationale.16
Dr. Rattay’s reports are insufficient to establish disability for the period March 19, 2002 through
August 30, 2004.

15

See Sandra D. Pruitt, 57 ECAB ___ (Docket No. 05-739, issued October 12, 2005); Michael E. Smith,
50 ECAB 313 (1999) (the issue of whether a claimant’s disability is related to an accepted condition is a medical
question which must be established by a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disability is causally related to employment factors and supports that conclusion with
sound medical reasoning).
16

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006).

5

Appellant also submitted various reports by Dr. Bateman and Dr. Nicholson, treating
chiropractors. However, as they did not diagnose subluxation by x-ray, they are not physicians
as defined by 5 U.S.C. § 8101(2).
Appellant had the burden of proving by the preponderance of the reliable, probative and
substantial evidence that she was disabled for work as a result of her employment injury. The
Board finds that appellant has failed to establish her entitlement to compensation due to her
accepted thoracic spine and shoulder injuries for the period March 19, 2002 through August 30,
2004, except for those dates accepted by the Office and the hearing representative.
LEGAL PRECEDENT -- ISSUE 2
The Act17 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.18 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.19
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.20
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.21 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.22
ANALYSIS -- ISSUE 2
The Office received appellant’s August 25 and September 1, 2006 requests for
reconsideration on October 10, 2006. Appellant has not shown that the Office erroneously
17

5 U.S.C. § 8101 et seq.

18

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

19

20 C.F.R. § 10.605.

20

20 C.F.R. § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

21

20 C.F.R. § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

22

20 C.F.R. § 10.608(b). See Candace A. Karkoff, 56 ECAB ___ (Docket No. 05-677, issued July 13, 2005).

6

applied or interpreted a specific point of law. She did not advance a relevant legal argument not
previously considered by the Office. Appellant did not submit any new medical evidence in
connection with her reconsideration requests which addresses the relevant issue of whether she
was entitled to wage-loss compensation for the period March 19, 2002 through August 30, 2004.
In addition, appellant’s reconsideration requests contain arguments that are cumulative and
repetitive of contentions that were presented and rejected by the Office in its previous decisions.
The Board finds that the Office properly refused to reopen appellant’s claim for reconsideration.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied her August 25 and September 1, 2006 requests for
reconsideration.
CONCLUSION
The Board finds that appellant has not established that she was disabled for work and
entitled to wage-loss compensation for the period March 19, 2002 through August 30, 2004. The
Board further finds that the Office properly refused to reopen her case for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 14 and March 9, 2006 are affirmed.
Issued: June 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

